Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2014, present, Chief Justice
STEVE MCKEITHEN and Justices CHARLES KREGER, HOLLIS HORTON and LEANNE
JOHNSON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated March 18, 2014, it is ordered that these causes be transferred to the Thirteenth Court of
Appeals, at Corpus Christi, Texas, and that the Clerk of this Court certify all orders made in this
Court, and transmit all records and papers in said cause to the Clerk of the Thirteenth Court of
Appeals.

       09-14-122-CV           Rudis Robles et al v. Christopher Mann et al
       09-14-123-CV           Direct Advertising, Inc. v. Willow Lake, LP
       09-14-124-CR           Weston Holley v. State of Texas
       09-14-126-CV           Trinidad Rivera v. Port Arthur ISD
       09-14-129-CV           Tara Hoke v. The Campbell Group LLC et al
       09-14-130-CR           Dale Henderson v. State of Texas
       09-14-131-CR           Theodore Joseph Hardie v. State of Texas
       09-14-132-CR           Christopher Robin v. State of Texas
       09-14-133-CR           Andrew David Reed v. State of Texas
       09-14-134-CR           Andrew David Reed v. State of Texas


               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Thirteenth District of Texas at
Corpus Christi as appears of record in Minute Book Volume 18.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 8th of April 2014.


                                              __________________________
                                              Carol Anne Harley
                                              Clerk of the Court